Title: James Madison to Lyman C. Draper, 19 May 1833
From: Madison, James
To: Draper, Lyman C.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                May 19th. 1833—
                            
                        
                        I have recd. Sir, your letter of the 9th. inst: The task it suggests for me, is beyond the resources of time
                            and attention which my great age and infirm health could spare for it. Apart from this consideration the answer I have
                            given to other like applications would forbid an attempt to comply with yours—With friendly respects
                        
                            
                                James Madison
                            
                        
                    